Citation Nr: 1414261	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-43 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied a service connection claim for PTSD.  

In light of the Veteran's complaint of depression or excessive worry on her separation examination and post-service diagnoses of PTSD, major depressive disorder, conversion disorder, and pain disorder, the Board has rephrased the issue on the title page to encompass all currently diagnosed psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

In January 2012, the Veteran submitted additional evidence in support of her appeal with a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.  

With the exception of an Appellant's Brief dated February 2014, a review of the Virtual VA electronic records storage system, as well as the Veterans Benefits Management System (VBMS), do not reveal any additional, relevant records which are not currently associated with the paper claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran claims that she manifests PTSD as a result of military sexual trauma (MST).  In particular, she claims to have been subject to MSTs in March 1981 while stationed at Fort Bliss, in July 1984 while stationed at Fort Bragg, and in August 1987 while stationed at Fort Bliss.  See VA Form 21-4138s received in August 2009 and November 2009.  Her VA clinic records include a diagnosis of PTSD, which was noted to be due to her history of MST, as well as diagnoses of major depressive disorder, conversion disorder, and pain disorder.  See VA clinic record dated July 2009.

In general, establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  A medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 638 F.3d 1379, 1381 (Fed. Cir. 2011).

There are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999).  In personal assault cases, more particularized requirements are established regarding the development of alternative sources of information as service records may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  Specifically, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  In personal assault cases, the Veteran must be advised that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and the Veteran must be given the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).

As an initial matter, the Board notes that the Veteran has not been provided with proper notice pertaining to PTSD claims based on personal assault as delineated at 38 C.F.R. § 3.304(f)(5).  Therefore, such must be accomplished on remand.  See 38 C.F.R. § 3.304(f)(5) (VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor).

The Board next notes that the Veteran's VA clinic records establish a diagnosis of PTSD due to MST.  In light of such diagnosis and the fact that the Veteran's April 1992 separation examination reflects her self-report of depression or excessive worry, the Board finds that medical opinion is necessary to decide this claim. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, a remand is required in order to afford the Veteran a VA examination so as to determine whether she manifests PTSD as a result of MST or, alternatively, a current acquired psychiatric disorder that is related to her active service.

Finally, the Board observes that the Veteran receives VA treatment from the Durham, North Carolina, VA facility for her acquired psychiatric disorders.  The most recent treatment record is dated in May 2010.  Therefore, while on remand updated VA treatment records from such facility should be obtained for consideration in her appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that provides the necessary notification regarding her claim of entitlement to service connection for PTSD based upon allegations of in-service personal assault, as outlined in 38 C.F.R. § 3.304(f)(5).

2.  Obtain all VA treatment records from the Durham VA facility dated from May 2010 to the present pertaining to the Veteran's acquired psychiatric disorder.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After obtaining all available outstanding records, schedule the Veteran for a VA psychiatric examination to determine the etiology of her current acquired psychiatric disorders.  The claims file must be made available to the examiner and all indicated studies should be performed. 

(a) the examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria;
	
(b) if PTSD is diagnosed, the examiner is asked to review the record for evidence for behavioral changes which support the occurrence of the alleged in-service personal assaults which reportedly occurred in March 1981, July 1984, and August 1987.  The examiner should specifically indicate whether the Veteran's diagnosis of PTSD is based on her alleged in-service personal assault(s); and

(c) for all acquired psychiatric disorders other than PTSD, the examiner is asked whether it is at least as likely as not that such disorder had its onset in service or, alternatively, is causally related to an event in service. 

In offering the foregoing opinions, the examiner's attention is directed to the Veteran's April 1992 separation examination wherein she responded yes to "depression or excessive worry"; a 1997 clinic record noting the Veteran's military history; a January 1999 health screen wherein the Veteran denied ever having been injured sexually by a family member or acquaintance; a January 2005 VA clinic record reflecting a negative PTSD screening exam; a July 2009 VA clinic record wherein the Veteran reported being sexually harassed "a lot" during service; and a July 2009 VA clinic record establishing diagnoses of major depressive disorder, conversion disorder, pain disorder, and PTSD.  The examiner is also notified that the Veteran is competent to report as to the onset and continuity of symptomatology of her claimed psychiatric disorder. 

A complete rationale should be provided for any opinion expressed. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

